DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-24, 39, 41-44 are allowable. The restriction requirement between inventions and among species, as set forth in the Office action mailed on 12/31/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/31/2018 is withdrawn.  Claims 1-22 and 25-38, directed to methods of making a purified product no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 45-51, directed to a method of forming silica microspheres from silicon are withdrawn from consideration because do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Henneman on 8/13/2021.

The application has been amended as follows: 

1. (currently amended) The method of Claim 30, wherein: 
said step of heating silica in the presence of said hydrocarbon includes heating said silica in a rotary heat exchanger in the presence of methane to produce carbon-coated silicon in addition to said carbon and said silica with carbon adhered thereto; 

said step of heating the material in said first rotating, stable, dirty-air plasma to volatize impurities in said silica includes heating the material in said first rotating, stable, dirty-air plasma to 2300°C; 
said step of collecting said silicon carbide and said getter from said first rotating, stable, dirty-air plasma includes allowing said silicon carbide and said getter having said impurities contained therein to fall through said first rotating, stable, dirty-air plasma into a first cyclone separator;
said step of combining said separated silicon carbide with additional silica includes milling said collected silicon carbide with substantially pure silica to produce an output of silicon carbide and silica; 
said step of heating said separated silicon carbide with said additional silica includes charging said output of silicon carbide and silica into said second rotating, stable, dirty-air plasma, said second rotating, stable, dirty-air plasma comprising gaseous silicon monoxide and carbon monoxide;
said step of heating said separated silicon carbide and said additional silica includes heating said silicon carbide and said additional silica in said second rotating, stable, dirty-air plasma to temperatures above 1880°C whereby said silicon particles, silicon monoxide, and carbon monoxide are produced, said silicon particles falling out of said second rotating plasma into a second cyclone separator;
charging said second cyclone separator with nitrogen or argon to allow cooling of said silicon particles to a temperature below 1800°C without a reverse reaction;
said step of heating said silicon particles in said third rotating, stable, dirty-air plasma includes charging said silicon particles and additional silicon dioxide into said third rotating, stable, dirty-air plasma, said third rotating, stable, dirty-air plasma comprising argon;
said step of heating said silicon particles in said third rotating, stable, dirty-air plasma includes heating said silicon particles and said additional silicon dioxide to a temperature above 1830°C to decompose silicon nitride, and react said silicon particles and silicon dioxide to produce silicon monoxide that reacts with residual silicon carbide producing silicon and carbon monoxide, the latter drawn off in a third cyclone separator, leaving silicon in the form of chunks and/or granules;
said step of purifying said silicon particles from said third rotating, stable, dirty-air plasma includes processing said silicon chunks or granules through UDS 
charging said first cyclone separator with nitrogen to allow cooling of said silicon carbide and said getter to a temperature below 1800°C without a reverse reaction; and charging said second cyclone separator with nitrogen or argon to allow cooling of said silicon particles to a temperature below 1800°C without a reverse reaction.

2. (currently amended) The method of Claim 1, wherein said step of heating silica in the presence of said hydrocarbon includes charging recycled silicon UDS waste from said step of processing said silicon chunks or granules into said rotary heat exchanger.

3. (canceled)

9. (currently amended) The method of Claim 1, wherein said step of physically separating said collected silicon carbide and said getter further comprises removing said getter from said silicon carbide using a magnetic filter, an electrostatic separator and/or a shaker table.

12. (canceled)

13. (currently amended) The method of Claim 35, wherein:
said step of heating silica in the presence of said hydrocarbon includes heating said silica in a rotary heat exchanger in the presence of methane to produce said carbon and said silica with carbon adhered thereto;
said first rotating, stable, dirty-air plasma includes gaseous silicon monoxide and carbon monoxide and is produced in a furnace that facilitates control of rotation, shape and temperature are controllable of said rotating, stable, dirty-air plasma;
said step of heating the material in said first rotating, stable, dirty-air plasma to volatize impurities in said silica includes heating the material in said first rotating, stable, dirty-air plasma to 2300°C;
said step of collecting said silicon carbide and said getter from said first rotating, stable, dirty-air plasma includes allowing said silicon carbide and said getter having said impurities contained therein to fall through said first rotating, stable, dirty-air plasma into a first cyclone separator; and
said step of heating said collected silicon carbide in said second rotating, stable, dirty-air plasma includes charging argon gas and said collected silicon carbide into said second rotating, stable, dirty-air plasma and there heating said collected silicon carbide to above 1830°C to remove silicon nitride and volatile impurities.

16. (canceled)

17. (currently amended) The method of Claim 38, wherein: 
said step of heating silica in the presence of said hydrocarbon includes heating said silica in a rotary heat exchanger in the presence of methane to produce said carbon and said silica with carbon adhered thereto; said first rotating, stable, dirty-air plasma includes gaseous silicon monoxide and carbon monoxide and is produced in a furnace that facilitates control of rotation, shape and temperature of said first rotating, stable, dirty-air plasma; 
said step of heating the material in said first rotating, stable, dirty-air plasma to volatize impurities in said silica includes heating the material in said first rotating, stable, dirty-air plasma to 2300°C; and 
said step of collecting said silicon carbide and said getter from said first rotating, stable, dirty-air plasma includes allowing said silicon carbide and said getter having said impurities contained therein to fall through said first rotating, stable, dirty-air plasma into a first cyclone separator; and further comprising 
charging argon gas and said collected silicon carbide into said second rotating, stable, dirty-air plasma and there heating said collected silicon carbide to above 4200°C to produce purified graphite.

18. (canceled)

21. (canceled)
 
22. (canceled)

28. (currently amended) The method of Claim 26, wherein said step of heating said silicon particles in said third rotating, stable, dirty-air plasma includes heating said silicon particles in the presence of additional silica to eliminate said leftover silicon carbide.

32. (canceled) 

35. (currently amended) The method of Claim 34, wherein said step of heating said collected silicon carbide in said second rotating, stable, dirty-air plasma includes heating said collected silicon carbide to a temperature below 3100°C.

37. (withdrawn — currently amended) The method of Claim 34, further comprising heating said collected silicon carbide in said second rotating, stable, dirty-air plasma with an inert atmosphere to a temperature above the decomposition temperature of silicon carbide to produce purified graphite.

38. (withdrawn — currently amended) The method of Claim 37, wherein said step of heating said collected silicon carbide in said second rotating, stable, dirty-air plasma includes heating said collected silicon carbide to a temperature above 3100°C.

45-51. (canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The amended claims incorporate the amendments proposed by Supervisory Patent Examiner Fung in the interview dated 5/5/2021 which overcome the rejections under 35 USC 112(a) over new matter.
The closest prior art namely McNulty et al (US 2008/0314446) and Dosaj et al (US 4,680,096), both previously cited, do not teach or reasonably suggest a method comprising heating silica in the presence of a hydrocarbon to produce silica and carbon, with at least some of the carbon adhered to the silica, combining said carbon and said silica with carbon adhered thereto with a getter in a first rotating, stable, dirty-air plasma comprising silicon monoxide gas and/or carbon monoxide gas and the temperature of said first rotating, stable dirty-air plasma being controllable, heating the material in said first rotating, stable, dirty-air plasma to volatize impurities in the silica, dissolve said impurities in said getter, and produce silicon carbide; and collecting said silicon carbide and said getter from said first rotating, stable, dirty-air plasma, said getter having impurities contained there.
McNulty discloses a process for manufacture of high-purity elemental silicon comprising decomposing a hydrocarbon species by way of a hydrocarbon cracking reaction to deposit carbon on granules of silica gel, heating the carbon-containing silica gel to an elevated temperature to produce elemental silicon product (see [0009-0010]).  McNulty discloses a method where heating comprises inductive or resistive heating in a furnace.
McNulty therefore does not disclose or suggest a method comprising combining with a getter in a first rotating, stable, dirty-air plasma comprising silicon monoxide gas and/or carbon monoxide gas, and the temperature of said first rotating, stable, dirty-air plasma being controllable.
Dosaj et al (US 4,680,096) discloses a process for preparing silicon comprising generating a gas plasma in a reactor utilizing a transferred arc plasma configuration, feeding silicon dioxide and a solid reducing agent into the reactor and to the plasma, passing the plasma gas, the silicon dioxide and the solid reducing agent into a reaction zone, and recovering the molten silicon and gaseous by-product (see Col 7, Ln 3-12.)
Dosaj therefore does not disclose or suggest a method comprising heating silica in the presence of hydrocarbon to produce silica with carbon adhered thereto.  Dosaj also does not disclose or suggest combining with a getter in a first rotating, stable, dirty-air plasma comprising silicon monoxide gas and/or carbon monoxide gas, and the temperature of said first rotating, stable, dirty-air plasma being controllable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/14/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732